The petition charges that the Court of Domestic Relations Act of September 28, 1923 (Gen. Sess. Acts 1923, pp. 612-625), under which the respondent Murphy claims to be exercising the powers and performing the duties of a judge of such a court for Jefferson county, is invalid because it violates in numerous particulars the provisions of section 45 of the Constitution. The grounds of invalidity relied upon may be thus condensed and restated:
(1) The title and body of the act contain two subjects.
(2) The body of the act contains matter not expressed in its title.
(3) Section 3 of the act attempts to confer upon the said court of domestic relations powers, jurisdictions, and authorities of circuit and chancery courts in certain cases — which are not expressed in nor cognate to the title.
(4) Section 5 of the act attempts to authorize the county board of revenue to provide quarters for the said court of domestic relations — which is not expressed in nor cognate to the title.
(5) Section 9 of the act attempts to confer additional duties and authority on circuit solicitors of the county — which is not expressed in nor cognate to the title.
(6) Section 12 of the act attempts to confer upon the circuit solicitor, or the deputy solicitor, of the county authority to issue warrants of arrest — which is not expressed in nor cognate to the title.
(7) Sections 9 and 12 of the act attempt to confer upon circuit solicitors judicial authority.
(8) Section 18 of the act attempts to give to the judge of said court the right to deny an appeal to the circuit court — which is not expressed in nor cognate to the title.
(9) Section 18 of the act attempts to make appeals to the circuit court stand as preferred cases in the circuit court, thereby regulating procedure in that court — which is not expressed in nor cognate to the title.
(10) Section 18 of the act further attempts to require the circuit court to certify to said court of domestic relations a copy of the judgment rendered by the circuit court in any case appealed thereto — which is not expressed in nor cognate to the title.
(11) Section 19 of the act attempts to give to the court of domestic relations jurisdiction of causes pending in the circuit court, or other courts, involving matters within the jurisdiction conferred on the former court; and to provide for the transfer of such causes to the docket of the former court; and to provide for the transfer of the wards and probationers of such other courts to the control of the court of domestic relations — which makes duplicity in the title and the act.
(12) Section 2 of the act attempts to reenact, revive, extend, or confer the provisions of the act of February 19, 1919 (Gen. Acts 1919, p. 128), and of the act of February *Page 665 
18, 1919 (Gen. Acts 1919, p. 176), by reference to their titles only — contrary to section 45 of the Constitution.
(13) Section 2 of the act further attempts to adopt, as supplemental grants of jurisdiction and powers to the said court, the provisions of any other juvenile court acts adopted at the same legislative session — contrary to the same clause of section 45, aforesaid.
It is obvious that the purpose of this proceeding must fail unless one or more of these alleged infirmities, if found, goes to the validity of the act as a whole, so that it cannot stand as a valid expression of the legislative will.
The purpose of the act is to create a court of domestic relations, which, ex vi termini, imports a court having authority to deal with, and adjudicate, and enforce the duties and obligations growing out of the relations of parent and minor child, and of husband and wife, and to supervise the care of minor children under the police power of the state. A critical examination of the title of the act does not disclose a single provision which is not clearly cognate to its single purpose, or which is not necessary or proper for its effective accomplishment.
The specific complaint is that the clause "to provide for appeals from said courts, and to regulate same," creates a duplicity of subjects contrary to the requirement that "each law shall contain but one subject, which shall be clearly expressed in its title" (Const. § 45); the argument being that to "regulate" appeals imports the regulation of procedure and trial in the circuit court, which is not germane to the creation of the court of domestic relations, or to the administration of its powers and duties. Such a purpose and meaning is not fairly imputable to the language used. It is certain that such appeals must be regulated, and it is certainly proper that they be regulated by the court from which they are taken, at least until they have reached the court to which they are appealed. Conceding, without deciding, that the regulation in this case can extend no further than that, there is nothing in the language of this clause of the title which is offensive to the constitutional provision quoted. Moreover, ambiguous language will be so construed and its meaning so limited or extended, in consonance with its reasonable scope, as to relieve it of constitutional offense. State ex rel. Collman v. Pitts, 160 Ala. 133, 146, 49 So. 441, 686, 135 Am. St. Rep. 79; Quartelbaum v. State, 79 Ala. 3. The fact, if it be a fact, that some provision in the body of the act may so offend, is beside the question. We hold that the subject of the act — a single subject — is clearly expressed in the title. State ex rel. Bragg v. Rogers et al., 107 Ala. 444, 19 So. 909, 32 L.R.A. 520.
In this connection, counsel for petitioner cites the recent case of State ex rel. Griswold v. Lea (Ala. Sup.) 99 So. 170.1
It is only necessary now to observe of that case that the clause in the title relating to the regulation of appeals — specifying as it did the procedure to be followed in the circuit court on appeal — is radically different from the clause here in question; that the purpose and policy of the respective acts, and the exigencies of their administration, are wholly different and distinct; and, finally, that what was said on the subject in the opinion of Mr. Justice Thomas was not adopted by the court as a ground of decision, but was expressly pretermitted.
The provision of section 45 of the Constitution that "No law shall be revived, amended, or the provisions thereof extended or conferred, by reference to its title only; but so much thereof as is revived, amended, extended, or conferred, shall be re-enacted and published at length," has been often invoked for the nullification of legislative acts. Long ago, in Ex parte Pollard, 40 Ala. 100, the field of its operation was clearly defined:
"It was never intended by the Constitution that every law which would affect some previous statute or variant provisions on the same subject should set out the statute or statutes so affected at full length. If this were so, it would be impossible to legislate. The constitutional provision reaches those cases where the act is strictly amendatory or revisory in its character. Its prohibition is directed against the practice of amending or revising laws by additions, or other alterations, which without the presence of the original [act] are usually unintelligible. If a law is in itself complete and intelligible and original in form, it does not fall within the meaning and spirit of the Constitution." [Italics supplied.]
This language has often been quoted, and its principle applied in favor of legislative acts. State ex rel. Terry v. Lanier, 197 Ala. 1, 72 So. 320; State ex rel. Garrett v. Torbert, 200 Ala. 663, 77 So. 37; State ex rel. Bragg v. Rogers et al., 107 Ala. 444, 19 So. 909, 32 L.R.A. 520.
This act is in no sense an amendatory or revival act, nor does it extend or confer the provisions of other laws. It is independent, intelligible, and complete in itself, and the jurisdiction given to the court of domestic relations by the forepart of section 2 is merely effectuated by giving to the court and its judges the jurisdiction, powers, etc., exercised by juvenile courts under the two acts referred to. This method of legislation is usual in such cases, and does not offend the provision in question as our decisions clearly show Cobb v. Vary, 120 Ala. 263, 24 *Page 666 666 So. 442; Hasty, Judge, v. Marengo County, 204 Ala. 229,86 So. 37; Leonard v. Lyons, 204 Ala. 615, 87 So. 99; State ex rel. Garrett v. Torbert, 200 Ala. 663, 77 So. 37; Henry v. State ex rel. Welch, 200 Ala. 475, 76 So. 417; State ex rel. Brandon v. Prince, 199 Ala. 444, 448, 74 So. 939; Bracely v. Noble, 201 Ala. 74, 77 So. 368. Cases in which this provision was held to invalidate amendatory acts will be found in Tuskaloosa Bridge Co. v. Olmstead, 41 Ala. 9; and Ferguson v. Commrs' Court, 187 Ala. 645, 65 So. 1028. Those cases are clearly different.
Manifestly, every provision in the act relating to and defining the jurisdiction of the court, and the power, authority, and duty of its judges in the exercise of that jurisdiction, and reasonably appropriate to the achievement of its general purpose, is germane to the title of the act, and need not be expressed therein.
Of course, that provision of the act which authorizes the board of revenue to provide quarters for the court is germane to the subject of the act, and necessary to its design.
The remaining objections are to particular subsidiary provisions of the act, which, it is charged, are not expressed in the title, and are not germane to its subject.
It is not necessary, for the purpose of this proceeding, to inquire into or determine the merits of those contentions; for, if it be conceded that any one, or every one, of them is valid, and that any one, or every one, of the provisions in question must be stricken from the act, there would still remain its essential provisions, under which the court of domestic relations could exist and function in accordance with the manifest design of the Legislature, and accomplish substantially all of the purposes of such a court. This permits us to give full effect to the provision of section 21 that "No decision by a court of competent jurisdiction declaring a part of this act unconstitutional shall affect the remainder thereof." Clarke v. Carter, 174 Ala. 266, 56 So. 974; Thornton v. Bramlett, 155 Ala. 417, 46 So. 577; Ham v. State, 156 Ala. 645, 47 So. 126.
Our conclusion is that the court of domestic relations for Jefferson county is a valid institution under the act under consideration; that the respondent Murphy is the legal incumbent of the office of senior judge of the court; and that the respondent's demurrer to the petition was properly sustained. It results that the judgment denying relief and dismissing the petition must be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur
1 Ante, p. 68.